Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 8/4/2022 was considered.

Specification
The disclosure is objected to because of the following informalities: the cross reference to related application section should be updated to include a patent number for 17/060,427.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and  4-7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nikon Corp (JP2011107425A).
Regarding claim 1, Nikon Corp teaches an optical imaging system comprising:
a first lens (L1) having a convex object-side surface in a paraxial region thereof (paragraph 61; figure 5);
a second lens (L2) having a negative refractive power and a convex object-side surface in a paraxial region thereof (paragraph 61);
a third lens (L3) having a refractive power;
a fourth lens (L4) having a concave image-side surface in a paraxial region thereof (paragraph 61);
a fifth lens(L5) having a refractive power;
a sixth lens (L6) having a concave image-side surface in a paraxial region thereof (see paragraph 61); and
a seventh lens(L7) having a refractive power,
wherein the first to seventh lenses are sequentially disposed in ascending numerical order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an imaging plane of the optical imaging system, and
the optical imaging system has a total number of seven lenses having a refractive power (see figure 5).
Regarding claim 2, the optical imaging system of claim 1, wherein the third lens (L3) has a negative refractive power (paragraph 61).
Regarding claim 4, the optical imaging system of claim 1, wherein the fourth lens (L4) has a convex object-side surface in a paraxial region thereof (paragraph 61).
Regarding claim 5,the optical imaging system of claim 1, wherein the fifth lens (L5) has a convex object- side surface in a paraxial region thereof (paragraph 61).
Regarding claim 6, the optical imaging system of claim 1, wherein the seventh lens (L7) has a convex object-side surface in a paraxial region thereof (paragraph 61).
Regarding claim 7, the optical imaging system of claim 1, wherein an Abbe number of the fourth lens(L4) is 40 or less (paragraph 61).

Claim(s) 1, 2, and  5-7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Huang (US10324272).
Regarding claim 1, Huang teaches an optical imaging system comprising:
a first lens (310) having a convex object-side surface in a paraxial region thereof ( figure 5, table 5);
a second lens (320) having a negative refractive power and a convex object-side surface in a paraxial region thereof (col. 16, lines 20-27);
a third lens (330) having a refractive power;
a fourth lens (340) having a concave image-side surface in a paraxial region thereof (col. 16, lines 33-40);
a fifth lens(350) having a refractive power;
a sixth lens (360) having a concave image-side surface in a paraxial region thereof (col. 16,lines 46-50); and
a seventh lens(370) having a refractive power,
wherein the first to seventh lenses are sequentially disposed in ascending numerical order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an imaging plane of the optical imaging system, and
the optical imaging system has a total number of seven lenses having a refractive power (see figure 5).
Regarding claim 2, the optical imaging system of claim 1, wherein the third lens (330) has a negative refractive power (col. 16, lines 28-34).
Regarding claim 5,the optical imaging system of claim 1, wherein the fifth lens (350) has a convex object- side surface in a paraxial region thereof (table 5).
Regarding claim 6, the optical imaging system of claim 1, wherein the seventh lens (370) has a convex object-side surface in a paraxial region thereof (col. 16,lines 54-60).
Regarding claim 7, the optical imaging system of claim 1, wherein an Abbe number of the fourth lens(340) is 40 or less (col. 17 and table 5).

Claim(s) 1, 3, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kaneko et al. (US5745297).
Regarding claim 1, Kaneko et al teaches an optical imaging system comprising:
a first lens (L1) having a convex object-side surface in a paraxial region thereof ( figures 4,7,10 and 13);
a second lens (L2) having a negative refractive power and a convex object-side surface in a paraxial region thereof (col. 8-col. 10);
a third lens (L3) having a refractive power;
a fourth lens (L4) having a concave image-side surface in a paraxial region thereof (col. 8-col. 10);
a fifth lens(L5) having a refractive power;
a sixth lens (L6) having a concave image-side surface in a paraxial region thereof (col. 8- col. 10); and
a seventh lens(L7) having a refractive power,
wherein the first to seventh lenses are sequentially disposed in ascending numerical order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an imaging plane of the optical imaging system, and
the optical imaging system has a total number of seven lenses having a refractive power (see figure 4 and 7 for example).
Regarding claim 3, the optical imaging system of claim 1, wherein the third lens (L3) has a convex image-side surface in a paraxial region thereof.
Regarding claim 5,the optical imaging system of claim 1, wherein the fifth lens (L5) has a convex object- side surface in a paraxial region thereof (paragraph 61).
Regarding claim 7, the optical imaging system of claim 1, wherein an Abbe number of the fourth lens(L4) is 40 or less (for example Table 2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 19 of U.S. Patent No. 10,830,997. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims 1 and 3-6 are substantially equivalent to the limitations in US Patent claims 18,18, 18, 19 and 19 respectively.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim18 of U.S. Patent No. 10,830,997 in view of Huang (US10,830,997).  Application claim 2 is substantially equivalent to US Patent claim 18 except for the third lens having a negative refractive power. 
However, Huang teaches an optical imaging system comprising:
a first lens (310) having a convex object-side surface in a paraxial region thereof ( figure 5, table 5);
a second lens (320) having a negative refractive power and a convex object-side surface in a paraxial region thereof (col. 16, lines 20-27);
a third lens (330) having a refractive power;
a fourth lens (340) having a concave image-side surface in a paraxial region thereof (col. 16, lines 33-40);
a fifth lens(350) having a refractive power;
a sixth lens (360) having a concave image-side surface in a paraxial region thereof (col. 16,lines 46-50); and
a seventh lens(370) having a refractive power,
wherein the first to seventh lenses are sequentially disposed in ascending numerical order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an imaging plane of the optical imaging system, and
the optical imaging system has a total number of seven lenses having a refractive power (see figure 5) and  wherein the third lens (330) has a negative refractive power (col. 16, lines 28-34). Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature , since the claimed refractive powers in the seventh lens configuration is known in the art. Additionally, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,185,126 in view of Nikon Corp (JP2011107425).  Application claim 4 is substantially equivalent to US Patent claim 20 except the fourth lens has a concave image side surface in a paraxial region thereof.
 Nikon Corp teaches an optical imaging system comprising:
a first lens (L1) having a convex object-side surface in a paraxial region thereof (paragraph 61; figure 5);
a second lens (L2) having a negative refractive power and a convex object-side surface in a paraxial region thereof (paragraph 61);
a third lens (L3) having a refractive power;
a fourth lens (L4) having a concave image-side surface in a paraxial region thereof (paragraph 61);
a fifth lens(L5) having a refractive power;
a sixth lens (L6) having a concave image-side surface in a paraxial region thereof (see paragraph 61); and
a seventh lens(L7) having a refractive power,
wherein the first to seventh lenses are sequentially disposed in ascending numerical order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an imaging plane of the optical imaging system, and
the optical imaging system has a total number of seven lenses having a refractive power (see figure 5) and wherein the fourth lens (L4) has a convex object-side surface in a paraxial region thereof (paragraph 61). Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since the claimed meniscus structure for a fourth lens is known in the art. Additionally, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art and finding the optimum curvatures would have been within routine skill in the art.

Allowable Subject Matter
Claims 8-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to fairly suggest An optical imaging system comprising: a first lens having a convex object-side surface in a paraxial region thereof; a second lens having a negative refractive power and a convex object-side surface in a paraxial region thereof; a third lens having a refractive power; a fourth lens having a refractive power; a fifth lens having a refractive power; a sixth lens having a concave image-side surface in a paraxial region thereof; and a seventh lens having a refractive power, wherein the first to seventh lenses are sequentially disposed in ascending numerical order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an imaging plane of the optical imaging system, the optical imaging system has a total number of seven lenses having a refractive power, an Abbe number of the fourth lens is 40 or less, and a radius of curvature of an image-side surface of the fifth lens is greater than a radius of curvature of an image-side surface of the third lens.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure ABE (WO2010122882) teaches a wide-angle lens and imaging device.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872